Exhibit 10.1
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made between
UNILIFE CORPORATION, and its wholly owned subsidiaries, including UNILIFE
MEDICAL SOLUTIONS, INC. and UNILIFE MEDICAL SOLUTIONS (PTY) LIMITED of 250 Cross
Farm Lane, York, Pennsylvania, USA, 17406 (collectively, “Unilife” or
“Company”); and ALAN D. SHORTALL (“Executive”).
IT IS AGREED:

1.  
DEFINITIONS AND INTERPRETATION
  1.1  
Definitions
     
In this Amendment:
     
“Agreement” shall mean the Executive Employment Agreement entered into by the
Company (as Unilife Medical Solutions Limited) and the Executive on October 26,
2008, as amended or substituted with the agreement of the relevant parties and
in force at any relevant time;
     
“Parties” shall mean the Company and the Executive.
     
All other defined terms not otherwise defined in this Amendment shall have the
meaning ascribed to them in the Agreement.
  1.2  
Interpretation
     
This Amendment shall be subject to the interpretation provisions set forth in
Clause 24.2 of the Agreement.
  2.  
PURPOSE
  2.1  
Background
     
The Company has employed the Executive as its Chief Executive Officer pursuant
to the Agreement, which will expire on June 30, 2011. The Parties wish to extend
the expiration date of the Agreement until December 31, 2011.

 

 



--------------------------------------------------------------------------------



 



2.2  
Amendments
     
The Parties have agreed to amend clause 1.1 of the Agreement by deleting it in
its entirety and replacing it with the following:
     
“The Executive’s employment commences on the Commencement Date and will continue
until December 31, 2011 unless terminated earlier by either party pursuant to
clause 15 of this Agreement.”
  3.  
EFFECT
     
This Amendment shall be effective as of June 30, 2011. All other provisions of
the Agreement not amended by this Amendment shall continue in full force and
effect.

NOW, THEREFORE, in consideration of the promises and covenants set forth above,
and intending to be legally bound hereby, the Parties sign as follows, on this
18th day of July 2011.

        UNILIFE CORPORATION
    By:   /s/ J. Christopher Naftzger       J. Christopher Naftzger      Vice
President, General Counsel, Corporate Secretary & Chief Compliance Officer   

        ALAN D. SHORTALL
    /s/ Alan D. Shortall     Signature of Alan D. Shortall   

        /s/ Deborah Milbourne     Witness       

 

2